19-01492-FPC11   Doc 177   Filed 01/27/20   Entered 01/27/20 07:02:22   Pg 1 of 14
19-01492-FPC11   Doc 177   Filed 01/27/20   Entered 01/27/20 07:02:22   Pg 2 of 14
19-01492-FPC11   Doc 177   Filed 01/27/20   Entered 01/27/20 07:02:22   Pg 3 of 14
19-01492-FPC11   Doc 177   Filed 01/27/20   Entered 01/27/20 07:02:22   Pg 4 of 14
19-01492-FPC11   Doc 177   Filed 01/27/20   Entered 01/27/20 07:02:22   Pg 5 of 14
19-01492-FPC11   Doc 177   Filed 01/27/20   Entered 01/27/20 07:02:22   Pg 6 of 14
19-01492-FPC11   Doc 177   Filed 01/27/20   Entered 01/27/20 07:02:22   Pg 7 of 14
19-01492-FPC11   Doc 177   Filed 01/27/20   Entered 01/27/20 07:02:22   Pg 8 of 14
19-01492-FPC11   Doc 177   Filed 01/27/20   Entered 01/27/20 07:02:22   Pg 9 of 14
19-01492-FPC11   Doc 177   Filed 01/27/20   Entered 01/27/20 07:02:22   Pg 10 of 14
19-01492-FPC11   Doc 177   Filed 01/27/20   Entered 01/27/20 07:02:22   Pg 11 of 14
19-01492-FPC11   Doc 177   Filed 01/27/20   Entered 01/27/20 07:02:22   Pg 12 of 14
19-01492-FPC11   Doc 177   Filed 01/27/20   Entered 01/27/20 07:02:22   Pg 13 of 14
19-01492-FPC11   Doc 177   Filed 01/27/20   Entered 01/27/20 07:02:22   Pg 14 of 14
